Citation Nr: 0618366	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  05-03 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for 
osteomyelitis.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that granted the veteran's claim of 
entitlement to service connection for osteomyelitis, as 
secondary to his service-connected diabetes mellitus, with an 
evaluation of 0 percent.  The veteran perfected a timely 
appeal of this determination to the Board.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he is entitled to a compensable 
evaluation for his service-connected osteomyelitis.  

Osteomyelitis, acute, subacute, or chronic, when inactive, 
following repeated episodes, without evidence of active 
infection in the past 5 years, warrants a 10 percent rating.  
With discharging sinus or other evidence of active infection 
within the past 5 years, it warrants a 20 percent evaluation.  
With definite involucrum or sequestrum, with or without 
discharging sinus, it warrants a 30 percent rating.  Having 
frequent episodes with constitutional symptoms warrants a 60 
percent rating.  When manifested in the pelvis, vertebrae, or 
extending into major joints, or with multiple localization or 
with long history of intractability and debility, anemia, 
amyloid liver changes, or other continuous constitutional 
symptoms, osteomyelitis warrants a 100 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5000 (2005).

Note 1 to Diagnostic Code 5000 provides that a rating of 10 
percent, as an exception to the amputation rule, is to be 
assigned in any case of active osteomyelitis where the 
amputation rating for the affected part is no percent.  This 
10 percent rating and the other partial ratings of 30 percent 
or less are to be combined with ratings for ankylosis, 
limited motion, nonunion or malunion, shortening, etc., 
subject, of course, to the amputation rule.  The 60 percent 
rating, as it is based on constitutional symptoms, is not 
subject to the amputation rule.  A rating for osteomyelitis 
will not be applied following cure by removal or radical 
resection of the affected bone.

Note 2 to Diagnostic Code 5000 provides that the 20 percent 
rating on the basis of activity within the past 5 years is 
not assignable following the initial infection of active 
osteomyelitis with no subsequent reactivation.  The 
prerequisite for this historical rating is an established 
recurrent osteomyelitis.  To qualify for the 10 percent 
rating, 2 or more episodes following the initial infection 
are required.  This 20 percent rating or the 10 percent 
rating, when applicable, will be assigned once only to cover 
disability at all sites of previously active infection with a 
future ending date in the case of the 20 percent rating.

Between July and December 2002, the veteran developed 
soreness in his toe with some erythema.  He was treated with 
antibiotics as an outpatient but did not improve.  In 
December 2002, he developed high fevers and was admitted to a 
private hospital.  Upon admittance, he was placed on 
intravenous antibiotics and improved rapidly.

Following his hospitalization, the veteran's right foot was 
tested for osteomyelitis numerous times.  A December 2002 
magnetic resonance imaging (MRI) examination of the veteran's 
right foot revealed evidence of subcutaneous edema in the 
great toe and in the plantar aspect of the foot at the level 
of the metatarsal heads.  Abnormal edema throughout the 
distal phalanx of the great toe was found, consistent with 
osteomyelitis.  Likewise, a January 2003 MRI examination 
reported findings compatible with osteomyelitis and 
cellulitis in the distal phalanx of the great toe.  A 
February 2003 biopsy of the veteran's right great toe showed 
no evidence of osteomyelitis.  A March 2003 radiology report 
stated the cortical margins of the medial aspect of the first 
distal phalanx were irregular, consistent with the clinical 
diagnosis of bony infection, and that plain film findings 
were compatible with osteomyelitis involving the right first 
distal phalanx.

On VA examination in December 2003, the veteran was diagnosed 
with chronic osteomyelitis of the right hallux distal 
phalanx, with no acute infection at the time.  The VA 
examiner noted that x-rays of the medial cortex of the distal 
phalanx of the right hallux demonstrated change that was 
possibly consistent with previous acute osteomyelitis.  A May 
2004 private radiological examination indicated slightly 
increased activity identified within the ankle joints, right 
greater than left, low-level activity seen in the lateral 
aspect of the right third rib, and mildly increased activity 
involving the great toe of the right foot.

In short, the record is unclear as to whether there has been 
subsequent reactivation of the veteran's initial infection of 
active osteomyelitis.  A VA examination, whereby the examiner 
reviews the entire claims folder, is necessary to determine 
the nature of the veteran's osteomyelitis.  Specifically, the 
examination should determine whether the record establishes a 
recurrent osteomyelitis, and to the extent possible, the 
number of active episodes suffered by the veteran since the 
initial active infection.

Furthermore, the RO should contact the veteran and request 
that he furnish the names and addresses of all health care 
providers from whom he has received treatment for 
osteomyelitis from December 2002 to the present time.  Where 
appropriate, consent forms for the release to the VA of any 
private medical records should be obtained from the veteran.  
Thereafter, the RO should obtain legible copies of all 
identified treatment records and associate them with the 
claims folder.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The notice must inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and explain what types of evidence are needed to establish 
both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA or private, who may 
possess additional records pertinent to 
his claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims folder any medical 
records identified by the veteran which 
have not been secured previously.  Even 
if the veteran does not respond to the 
foregoing inquiry the RO should obtain 
all VA treatment records of the veteran 
which are not currently in the file and 
add them to the file.

3.	The veteran should be afforded a VA 
examination to determine the current 
nature and extent of his service-
connected osteomyelitis.  All necessary 
special studies or tests should be 
accomplished.  The examiner who is 
designated to examine the veteran must 
review the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledge such 
review in the examination report.  The 
examiner should specifically state (1) 
whether the veteran's osteomyelitis is 
currently active or inactive, (2) 
whether there has been subsequent 
reactivation of the veteran's initial 
infection of active osteomyelitis, and 
(3) the number of episodes suffered by 
the veteran following his initial 
infection.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



